 1                                                            JUDGE RONALD B. LEIGHTON
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA

 7
     UNITED STATES OF AMERICA,                       )   No. CR 19-5212 RBL
 8                                                   )
                     Plaintiff,                      )
 9                                                   )   ORDER GRANTING DEFENSE
                v.                                   )   UNOPPOSED MOTION TO
10                                                   )   CONTINUE TRIAL DATE AND
     RANDALL MUCK,                                   )   PRETRIAL MOTIONS DUE DATE
11                                                   )
                     Defendant.                      )
12                                                   )
13          THE COURT has considered the defendant’s unopposed motion to continue the

14   trial date and pretrial motions deadline and the facts and circumstances described

15   therein, which are hereby incorporated as findings of fact, and finds that:

16          (a) taking into consideration the current global health crisis and court closures;

17   and

18          (b) the ends of justice, which require in-custody defendants’ trials to take priority

19   over the trials of out-of-custody defendants, once “normal” court operations resume;

20   and
            (c) the Court’s General Order 02-20 of March 17, 2020, attached to and
21
     incorporated in this motion, which incorporates an exclusion of time for purposes of the
22
     Speedy Trial Act, as follows:
23
            due to the Court’s reduced ability to obtain an adequate spectrum of jurors and
24          the effect of the above public health recommendations on the availability of
            witnesses, counsel and Court staff to be present in the courtroom, the time
25          period of the continuances implemented by this General Order will be excluded
            under the Speedy Trial Act, as the Court specifically finds that the ends of
26          justice served by ordering the continuances outweigh the best interests of the

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                      1331 Broadway, Suite 400
       PRETRIAL MOTIONS DUE DATE                                              Tacoma, WA 98402
       (United States v. Muck; CR 19-5212 RBL) - 1                                (253) 593-6710
            public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C.
 1          §3161(h)(7)(A).
 2          Defense counsel have conferred with Assistant United States Attorneys André
 3   Peñalver and Grady Leupold regarding this request for continuance. The Government
 4   is in agreement with this motion for continuance, and the defendant has no objection to
 5   waiver of his right to speedy trial.
 6          IT IS THEREFORE ORDERED that the trial date is continued from April 6,
 7   2020, to September 8, 2020, and that pretrial motions shall be filed no later than July
 8   31, 2020.
 9          DONE this 27th day of March, 2020.
10


                                                         A
11
12
                                                         Ronald B. Leighton
13                                                       United States District Judge
14
15   Presented by:

16   s/ Miriam Schwartz
     First Assistant Federal Public Defender
17
     Attorney for Randall Muck
18
19
20
21
22
23
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                       1331 Broadway, Suite 400
       PRETRIAL MOTIONS DUE DATE                                               Tacoma, WA 98402
       (United States v. Muck; CR 19-5212 RBL) - 2                                 (253) 593-6710
